Citation Nr: 1426848	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-46 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:   Wisconsin Department of Veterans Affairs	


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 2004 to October 2008.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Milwaukee, Wisconsin, Regional Office (RO), which denied service connection for low back strain and a right knee disorder.

In April 2014, the Veteran presented testimony during a Travel Board hearing, in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 
 

FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability.

2.  The Veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely March 2009 notice letter sent prior to the initial denial of the claims for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Board hearing, the undersigned VLJ identified the issues on appeal and advised the Veteran to obtain evidence of current diagnoses of a right knee disability and a low back disability and medical opinions linking the diagnoses to the in-service event.  For these reasons, the Board finds that the duties under 
38 C.F.R. § 3.103(c)(2) have been fulfilled.

VA's duty to assist has also been met.  The Veteran was afforded April 2009 and October 2009 VA examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The examination reports reflect that all relevant testing was performed and findings advanced.     

The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran as a layman is competent to establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377; Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Disorders of the Right Knee and Low Back

Initially, the Board finds the Veteran served in Iraq and engaged in combat with the enemy during service, as evidenced by receipt of the Combat Action Ribbon for service.  In-service occurrences reported by a veteran that are consistent with the circumstances, conditions, or hardships of such combat will be considered to have actually occurred.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran contends that service connection for a right knee disability and a low back disability is warranted because he began to experience pain in his right knee and low back soon after a November 2005 C-4 blast during service while deployed to Iraq.

At the April 2014 Travel Board hearing, the Veteran testified that, after describing his pain and cracking symptoms of the right knee and back, a physical therapist advanced an impression of central sensitivity.  The Veteran also testified that a VA chiropractor observed a slight deviation on the Veteran's back and that could possibly explain the back pain symptoms.  At the April 2014 Board hearing, the Veteran was advised by the VLJ to submit evidence showing current diagnoses of disability of the right knee and low back.  The undersigned VLJ afforded the Veteran 30 days to submit such evidence; however, the Board received no evidence showing current diagnoses of the right knee or low back.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has currently diagnosed right knee or low back disabilities.
 
Right Knee Disorder

After a review of all the evidence, the Board finds that the weight of the evidence is against a finding of a current right knee disability.  The evidence shows that the Veteran sustained a right knee injury in service, but does not have a current right knee disability.

A November 2004 service treatment record indicates that the Veteran complained of right knee pain after injuring the right knee during Marine Corps martial arts training.  A December 2004 service treatment reveals an impression of right knee iliotibial band syndrome and the Veteran reporting that he had no further right knee complaints.  In a March 2006 post-deployment health assessment report, the Veteran indicated "no" where asked whether he currently has or developed during deployment symptoms related to swollen, stiff, or painful joints.  In a July 2008 Report of Medical History, the Veteran indicated "no" where asked whether he currently or ever had experienced knee trouble.  A July 2008 separation examination is negative for any abnormal findings related to the right knee.  As such, the evidence does not show the onset of a chronic right knee disorder in service.  

The Board finds that the absence of reporting a history of a right knee injury shortly after the Veteran's deployment, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience a right knee injury during deployment or have a residual knee disorder from service.  In this case, the service treatment records appear to be complete in relevant part and the Board finds that a right knee injury or residual symptomatology would have been recorded had it occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The Board finds that the weight of the evidence is against a finding of a current right knee disorder.  At an April 2009 VA examination for compensation purposes, the Veteran reported that in early 2008 both his knees began to make a "cracking sound" when using the stairs.  The Veteran denied experiencing right knee pain at the time of the VA examination.  The April 2009 VA examination report reveals full right knee range of motion (0 to 140 degrees), no joint abnormalities, no pain on motion, full muscle strength, stability without laxity, and a negative McMurray's test.  The VA examiner advanced a diagnosis of bilateral knees, normal exam.  

An October 2009 VA examination report indicates that the Veteran reported right knee pain and stiffness.  The October 2009 clinical findings revealed a normal right knee, including full range of motion (0 to 140 degrees), normal X-rays, and no joint anykylosis.  The October 2009 VA examiner advanced a diagnosis of normal right knee.

Although the Veteran has complained of pain associated with the right knee, and he is competent to report any symptoms that come to him through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any right knee pain he experiences to a diagnosed disability involving the right knee.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  VA does not grant service connection for symptoms alone, without an identified basis for those symptoms.  The right knee symptoms, including pain and "cracking," have not been attributed to an underlying disability by a competent medical professional.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).





Low Back Disorder

After a review of all the evidence, the Board finds that the weight of the evidence is against a finding of a current low back disability.  The evidence shows that the Veteran complained of low back pain in service, but does not have a current low back disability.

In a March 2006 post-deployment health assessment report, the Veteran indicated "no" where asked whether he currently has or developed during deployment back pain.  An August 2006 service treatment record reveals that the Veteran complained of low back pain.  A contemporaneous back examination revealed left back costovertebral angle tenderness and limited range of motion and right back full range of motion.  In a July 2008 Report of Medical History, the Veteran indicated "no" where asked whether he currently or ever had recurrent back pain or any back problem.  A July 2008 separation examination is negative for any abnormal findings related to the low back.  The Board finds that the absence of reporting a history of a low back injury shortly after the Veteran's deployment, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience a low back injury during deployment and did not have any residual back disorder from service.  In this case, the service treatment records appear to be complete in relevant part and the Board finds that a low back injury or residual disorder would have been recorded had it occurred.  See Kahana, 24 Vet. App. at 440; Buczynski, 24 Vet. App. at 224.  See also Fed. R. Evid. 803(7).  Cf. AZ, 731 F.3d 1303.

The Board finds that the weight of the evidence is against a finding of a current low back disorder.  A December 2008 VA treatment note conveys that the Veteran complained of back pain after prolonged sitting since 2005.  December 2008 X-rays results revealed intact intervertebral disc spaces and unremarkable pedicles and spinous processes.  The December 2008 VA physician advanced an impression of stable lumbar spine, no bony pathology.  

In the April 2009 VA spine examination report, the VA examiner advanced a diagnosis of low back strain, essentially normal exam with full action range of motion.  The April 2009 VA examiner noted that the Veteran's subjective complaints were not supported by objective examination of the low back.  Upon request, in a subsequent April 2009 addendum, the same VA examiner clarified that the low back strain was an acute condition.  

At the October 2009 VA spine examination, the Veteran reported that his back pain began in 2005, but attributed it to no specific injury or trauma.  The October 2009 VA spine examination report reveals normal gait, no abnormal spine curvatures, normal muscle tone, no muscle atrophy, and full thoracolumbar range of motion.  The October 2009 VA examiner advanced a diagnosis of intermittent acute low back strain, normal X-rays, normal neurologic exam, no chronic diagnosis, full resolution expected.

Although the Veteran has complained of back pain, and he is competent to report any symptoms that come to him through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any low back pain he experiences to a diagnosed disability involving the low back.  See Sanchez-Benitez, 13 Vet. App. 282 (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  VA does not grant service connection for symptoms alone, without an identified basis for those symptoms.  The low back symptoms, including pain, have not been attributed to an underlying disability by a competent medical professional.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore, 21 Vet. App. at 215 (citing Francisco, 7 Vet. App. at 58 ("Compensation for service-connected injury is limited to those claims which show a present disability")).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

Because the Veteran does not have a current "disability" of the right knee or low back, the Board finds that a preponderance of the evidence is against service connection for a right knee disability and a low back disability.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


